Case 17-03590        Doc 67     Filed 01/24/19     Entered 01/24/19 07:08:02          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-03590
         Wendy S Garetson
         James P Garetson
                   Debtor(s)


CHAPTER 13 STANDING TRUSTEE'S AMENDED FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/07/2017.

         2) The plan was confirmed on 06/30/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/30/2018.

         5) The case was converted on 01/03/2019.

         6) Number of months from filing to last payment: 22.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,075.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-03590       Doc 67      Filed 01/24/19    Entered 01/24/19 07:08:02                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $13,200.00
         Less amount refunded to debtor                         $448.85

 NET RECEIPTS:                                                                                  $12,751.15


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $710.48
     Other                                                                  $46.52
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,757.00

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AT&T CORP                      Unsecured            NA         863.97           863.97           0.00       0.00
 AUTOVEST LLC                   Unsecured      6,428.00       5,584.00         5,584.00           0.00       0.00
 BONDED COLLECTORS OF WISCONS Unsecured              NA         308.41           308.41           0.00       0.00
 BONDED COLLECTORS OF WISCONS Unsecured              NA         801.77           801.77           0.00       0.00
 BONDED COLLECTORS OF WISCONS Unsecured              NA         133.37           133.37           0.00       0.00
 BONDED COLLECTORS OF WISCONS Unsecured              NA         386.67           386.67           0.00       0.00
 BRIDGECREST CREDIT COMPANY LL Unsecured       6,650.00       7,580.27         7,580.27           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured           346.00        830.41           830.41           0.00       0.00
 DIRECTV                        Unsecured         260.00        762.07           762.07           0.00       0.00
 INTERNAL REVENUE SERVICE       Unsecured     22,106.14     22,106.14        22,106.14            0.00       0.00
 INTERNAL REVENUE SERVICE       Priority      20,580.00     20,580.00        20,580.00       2,449.78        0.00
 JEFFERSON CAPITAL SYSTEMS      Secured        2,000.00       2,000.00         2,000.00      1,507.98      67.63
 JEFFERSON CAPITAL SYSTEMS      Unsecured      4,000.00     12,161.82        12,161.82            0.00       0.00
 NICOR GAS                      Unsecured            NA         181.69           181.69           0.00       0.00
 NICOR GAS                      Unsecured            NA         602.49           602.49           0.00       0.00
 1ST CRD SVC/ANYTIME FITNESS    Unsecured         167.00           NA               NA            0.00       0.00
 AARON SALES AND LEASE          Unsecured      1,198.00            NA               NA            0.00       0.00
 ANTHONY HORNICK                Unsecured      2,000.00            NA               NA            0.00       0.00
 COMCAST CABLE                  Unsecured         200.00           NA               NA            0.00       0.00
 CREDIT COLL/NATIONWIDE INSURAN Unsecured         193.00           NA               NA            0.00       0.00
 MBB                            Unsecured         172.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE         Unsecured         726.00           NA               NA            0.00       0.00
 MINNESOTA ONCOLOGY             Unsecured      1,000.00            NA               NA            0.00       0.00
 NORTHSHORE GAS                 Unsecured         350.00           NA               NA            0.00       0.00
 FAIRVIEW SOUTHDALE HOSPITAL    Unsecured     25,000.00            NA               NA            0.00       0.00
 FST PREMIER                    Unsecured         475.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-03590       Doc 67     Filed 01/24/19    Entered 01/24/19 07:08:02                  Desc        Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim           Claim         Claim        Principal        Int.
 Name                             Class    Scheduled        Asserted      Allowed         Paid           Paid
 GENESSEE FIN                  Unsecured      3,489.00              NA           NA             0.00         0.00
 VIRTUOSO SOURCING/XCEL ENERGY Unsecured         180.00             NA           NA             0.00         0.00
 T MOBILE                      Unsecured            NA         1,739.47     1,739.47            0.00         0.00
 WELLS FARGO DEALERS SERVICES Unsecured       1,012.00         1,271.08     1,271.08            0.00         0.00
 WELLS FARGO DEALERS SERVICES Secured         5,725.00         5,725.00     5,725.00       3,761.71       207.05


 Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                   $0.00
       Mortgage Arrearage                                     $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                            $7,725.00          $5,269.69                 $274.68
       All Other Secured                                      $0.00              $0.00                   $0.00
 TOTAL SECURED:                                           $7,725.00          $5,269.69                 $274.68

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                 $0.00                   $0.00
        Domestic Support Ongoing                           $0.00                 $0.00                   $0.00
        All Other Priority                            $20,580.00             $2,449.78                   $0.00
 TOTAL PRIORITY:                                      $20,580.00             $2,449.78                   $0.00

 GENERAL UNSECURED PAYMENTS:                          $55,313.63                    $0.00                $0.00


 Disbursements:

        Expenses of Administration                             $4,757.00
        Disbursements to Creditors                             $7,994.15

 TOTAL DISBURSEMENTS :                                                                        $12,751.15




UST Form 101-13-FR-S (9/1/2009)
Case 17-03590        Doc 67      Filed 01/24/19     Entered 01/24/19 07:08:02            Desc      Page 4
                                                   of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/24/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
